Citation Nr: 0323267	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  94-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, other than PTSD.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 1997 and 
March 1999.  In the August 1997 rating decision, the RO 
denied the veteran's claim for service connection for PTSD, 
and denied his application to reopen a claim for service 
connection for a psychiatric disability characterized as an 
anxiety disorder.  In the March 1999 rating decision, the RO 
denied a rating in excess of 10 percent for the veteran's 
service-connected bilateral conjunctivitis.


REMAND

In September 1999, the veteran informed the RO that he was 
waiving his request for a Travel Board hearing and desired 
instead to appear before the Board in Washington, D.C.  
However, he subsequently requested in writing in August 2003 
that he be scheduled for a videoconference hearing at the New 
York, RO, in lieu of a hearing in Washington, D.C.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing, to be held at 
the RO, in accordance with his August 
2003 hearing request.  After the hearing 
is held, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


